Berdon, J.,
dissenting. I agree with the dissenting opinion of the Chief Justice that the evidence was insufficient to establish, beyond a reasonable doubt, that the defendant intended to kill the victim. I write separately to point out that the majority’s analysis relies on pure speculation.
In addition to the conjecture in the majority opinion pointed out in the dissent of the Chief Justice, the majority relies on the claim that because the injury occurred in a family room, the jury could reasonably have inferred that the defendant had prior possession of a weapon or had to go to another part of the house to get the weapon. There is no basis for this speculation. As the majority indicates, there was no evidence of what type of instrument or weapon was used to cause the victim’s death except that the amount of blood found would support the permissible inference that the instrument used cut very deeply into the body or cut *167into a blood vessel. Many household objects that can be found in family rooms, such as scissors, could cause the injury described in the majority opinion. In fact, the state introduced into evidence a photograph of the family room, which indicates that there was a fireplace in that room, several feet away from the blood stain on the rug, and that there are various metal fireplace tools on a rack next to the fireplace. These sharp pointed instruments, which can be found in many family rooms, could cause penetrating injuries similar to those described in the majority opinion.
If the majority’s conjecture—the location of a weapon, failure to summon medical assistance and consciousness of guilt—is stripped from the circumstantial equation, there is simply insufficient evidence to support the jury’s conclusion. The remaining evidence relied on by the majority consists of the large quantity of blood found and the inferences that could be drawn regarding the manner in which this bleeding was caused. This evidence can permissibly support the inference that the defendant caused the victim’s death, but is insufficient to prove that he had the conscious objective to cause her death. We have held that “intent cannot be inferred directly from results. The fact that a victim was struck by a bullet would not, in itself, support the inference that the perpetrator intended to kill the victim, because the perpetrator might have acted with a variety of mental states. ... In this case, similarly, the jury could not properly have inferred an intent to commit murder from the mere fact of the death of the victim, even from her death at the hands of the defendant.” (Emphasis added.) State v. Crafts, 226 Conn. 237, 248, 627 A.2d 877 (1993). Speculative evidence, no matter how cumulative, cannot support an inference or series of inferences upon which an element of a crime can be proven beyond a reasonable doubt.
I respectfully dissent.